     Case 4:20-cv-01119-DPM-JJV Document 22 Filed 05/12/21 Page 1 of 2



             IN THE UNITED ST ATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

DWAYNE T. HENSON
ADC #121669                                                          PLAINTIFF

v.                      No. 4:20-cv-1119-DPM-JJV

LERIZZA NUNAG, LPN, Cummins Unit                                   DEFENDANT

                                    ORDER
     On de novo review, the Court partly adopts and partly declines the
partial recommendation, Doc. 18, and partly sustains Nunag' s
objections, Doc. 19.   FED.   R. Crv. P. 72(b)(3).
        The Court adopts the unopposed slice of the recommendation
dealing with Grievance CU-18-899.           It doesn't serve to exhaust the
claims in this case.
     The Court declines the recommendation as to CU-18-1019. The
appeal form might lead to some confusion.                      But administrative
procedures     don't    have       to   guard        against     every     possible
misinterpretation.     Ross v. Blake, 136 S. Ct. 1850, 1859 (2016).            The
Court can't say that the appeal form renders the grievance process "so
opaque that it becomes, practically speaking, incapable of use" or that
"no ordinary prisoner can discern or navigate it."                 Ibid.   Further,
while Henson did state in a notice, Doc. 4, that he'd had issues with
Lieutenant Bass not responding to certain grievances, CU-18-1019
doesn't appear to be one of them, as it proceeded through the usual
     Case 4:20-cv-01119-DPM-JJV Document 22 Filed 05/12/21 Page 2 of 2



steps in the process.    Doc. 15-4 at 4- 7.    The motion for summary
judgment is therefore granted as to the claims in this grievance.
     Because of record issues, the Court declines the recommendation
without prejudice as to CU-18-1141 and Henson's unnumbered
grievance.   With her objections, Nunag submitted two new papers.
Doc. 19-1 & 19-2.       They aren't accompanied by an affidavit or
declaration, though.    Compare Doc. 15-5;     Shanklin v. Fitzgerald, 397
F.3d 596, 602 (8th Cir. 2005).    Similarly, Henson's allegations about
Lieutenant Bass are in an unsworn paper. Doc. 4. The Court returns
the part of the motion for summary judgment about CU-18-1141 and
the unnumbered grievance, Doc. 14, to the Magistrate Judge to settle the
record, for any further needed proceedings, and for a new
recommendation in due course.
                              *     *      *
     Partial recommendation, Doc. 18, partly adopted, partly declined,
and partly declined without prejudice.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge




                                   -2-
